Citation Nr: 1734144	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for a right little finger sprain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1993 to May 1998.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In the August 2012 rating decision, the RO granted service connection for the Veteran's right little finger sprain, and assigned a noncompensable rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2012 for his right little finger condition.  The examiner indicated that diagnostic testing was performed to determine if the Veteran had a diagnosis of arthritis in his right fingers and/or hand.  The examiner further indicated that there were abnormal findings; however, the examiner failed to indicate what the findings were.  

Moreover, the Veteran contends that his condition has worsened.  In his NOD, the Veteran asserted that his right little finger condition has worsened to the extent that it has affected the strength in his fourth digit.  He further asserts that he is experiencing arthritic pain, numbness, and tingling.  Further, he contends the joint is now sensitive to the cold, and repetition of the hand causes locking of the joints of the fourth and little digit fingers.  Therefore, a new examination to determine the severity of the Veteran's service-connected finger is warranted as the results of the May 2012 examination do not provide information regarding his current symptoms.

Additionally, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

As a result, another remand is necessary to obtain a new examination in order to properly adjudicate the Veteran's claim.  

Lastly, in the Veteran's representative's Informal Hearing Presentation (IHP), the representative requested that the Board refer his claim for extraschedular consideration alleging the symptomatology of his little right finger condition are not contemplated by the rating schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has advanced lay evidence of symptoms that may not be contemplated by the rating schedule, and additional symptoms may be reported at the VA examination on remand.  After the examination is conducted, the case should be referred to the Director of the Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right little finger disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should clarify the existence and location of arthritis in the right little finger, or any other part of the Veteran's right hand.  Specifically, the examiner should note the findings of the May 2012 VA examination report which found that imaging studies revealed abnormal findings.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any requested opinion cannot be provided  without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. After the examination has been conducted, refer the Veteran's claim for an increased rating of his right little finger disability to the Director of the Compensation Service for consideration of an extraschedular rating.  

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




